 Case 2:18-cv-00847-MLCF-JCW Document 11-4 Filed 10/30/18 Page 1 of 3

                   UNITED STATES DISTRICT COURT

                   EASTERN DISTRICT OF LOUISIANA


LOGAN MILLS,                        *                 CIVIL ACTION
                                    *                 NO. 18-847
VERSUS                              *
                                    *                 DIVISION “F”(2)
ROBERT TANNER, WARDEN               *
                                    *
*************************************************************************

                _________________________________________

                               EXHIBIT D

  LOUISIANA’S FIRST CIRCUIT COURT OF APPEAL’S DENIAL OF MILLS’
   APPLICATION FOR SUPERVISORY WRIT REVIEW CONCERNING HIS
              APPLICATION POST-CONVICTION RELIEF
              _________________________________________
                 Case 2:18-cv-00847-MLCF-JCW Document 11-4 Filed 10/30/18 Page 2 of 3




                                                      Ollice Of The Clerk
                                          Court of Appeal, First Circuit
                                                        Strte of LouisÛrna
                                                         wv¡.rv,la-fccr.org                               Post Office Box 4408
Rodd Naqu¡n
                                                                                                              Baton Rouge, LA
ClÉrk of Coutt
                                                                                                                   7tta2'.44'08
                                                                                                               (225) 382-3000
                                          Noüce of Judgment and DisPosition
                                                        April28, 2017

Docket Number: z0I7 - l(\l1/ - 0237
State Of Louislana
    versus
Logan Nestor Mills




       Jane Hogan                               Warren LeDoux Montgomery
TO
       309 East Church Street                   701 N. Columbia Street
       Hammond, 1470401                         Govington, LA 70433
                                                wmontgomery@Z2da.com

       Hon. August J. Hand                      Johnny D. Crain, Jr.
       701 N. Columbia Street                   P.O. Box 607
       Justice Center - Room 2304               Franklinton, L470438
       Covington, LA 70433



                                                                                                             judgment and
In accordance with Local Rule 6 of the Court of Appeal, First Circuit, I hereby certiry that this notice of
                                                                                                            counsel of record,
disposition and the attached disposition were transmitted this date to the trialjudge or equivalent, all
and all parties not represented by counsel

                                                       \^rcld"q'PtC
                                                      RODD NAQUIN
                                                      CLERK OF COURT
     Case 2:18-cv-00847-MLCF-JCW Document 11-4 Filed 10/30/18 Page 3 of 3


                     STATE OF LOUISIANA
       COURT OF APPEAL, FIRST CIRCUIT


STATE OF LOUTSIANA                                     NO.   20L7 RW 023'7

VERSUS

LOGAN NESTOR MILLS
                                                            APR   21   2017




In   Re:       Logan Nestor Mills, aPPIYing for supervisorY writs'
               22nd Judicial District Court' Parish of llÙashington,
               No. 11-cR5-113331.

BEFORE: l[ElCB,           CRAIN A¡ID IIOLDRIDGE, JJ



       !ÍRIT   DE}TIED.


                                         JE![
                                         wüc
                                         GB




COURT OF APPEAL, FIRST CIRCUIT




     f]â.^aa              S. \LiÅJ/
           DEPUTY CLERK OF COURT
               FOR THE COURT
